Citation Nr: 0033029	
Decision Date: 12/19/00    Archive Date: 12/28/00	

DOCKET NO.  99-08 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the veteran timely applied for Service-Disabled 
Veterans Insurance (RH) under the provisions of 38 U.S.C.A 
§ 1922(a) (West 1991) (formerly 38 U.S.C.§ 722 (1970)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
May 1974. 

This matter arises from a July 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  
Therein, the veteran's application for RH insurance was 
denied as not timely filed.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 


FINDINGS OF FACT

1.  The veteran was granted service connection for chronic 
musculoskeletal strain, residuals of fracture, L4-L5, by 
rating decision dated July 3, 1975; a 10 percent disability 
evaluation was assigned.

2.  Service connection has not been granted for any 
additional disabilities.  

3.  The veteran's application for RH insurance was first 
received by VA on July 10, 1998.  


CONCLUSION OF LAW

The veteran's application for RH insurance was not timely 
filed.  38 U.S.C.A. §§ 1922(a) (formerly 38 U.S.C. § 722), 
5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his application for RH insurance 
should be considered as timely received.  He argues that he 
initially attempted to apply for such insurance after first 
being granted service connection for his low back disability 
in 1975, but that he was given erroneous information by VA 
personnel regarding his eligibility. Alternatively, he 
asserts that he more recently was given an increased 
disability evaluation for his service-connected low back 
disability retroactively to 1992, and that his application 
for RH insurance submitted in July 1998 was within two years 
of notification of the increase in his service-connected 
disability rating.  From this, he concludes that his July 
1998 application was timely submitted.

Any person who is released from active military, naval, or 
air service, under other than dishonorable conditions on or 
after April 25, 1951, and is found by the Secretary [of 
Veterans Affairs] to be suffering from a disability or 
disabilities for which compensation is payable at 10 per 
centum or more in degree, shall, upon application made in 
writing within one year from the date service connection of 
such disability is granted, be granted insurance by the 
United States against the death of such person occurring 
while such insurance is in force.  (Emphasis added.)  If such 
person is shown by evidence to have been mentally incompetent 
during any part of the one-year period, application for 
insurance under this section may be filed within one year 
after a guardian is appointed or one year after removal of 
such disability, whichever is the earlier date.  See 
38 U.S.C. § 722 (1970).  

The facts in this case are as follows.  Shortly after the 
veteran's discharge from military service, he applied for 
disability compensation for chronic musculoskeletal strain, 
residuals of fracture of L4-L5.  By rating decision dated 
July 3, 1975, service connection was granted for that 
disability, and a 10 percent rating was assigned.  The 
veteran was notified of that determination, and of his 
entitlement to ancillary benefits, by letter dated July 11, 
1975.  


The veteran applied for an increase in the disability 
evaluation for his service-connected low back disability in 
January 1992.  By rating decision dated in June 1998, the 
disability evaluation for chronic musculoskeletal strain with 
fracture of L4-L5 was increased to 60 percent, and individual 
unemployability was assigned, effective December 9, 1992.  
Following notification of that determination to the veteran, 
he submitted an application for RH insurance through VA.  

The veteran claims to have applied for RH insurance shortly 
after initially receiving notice of the grant of service 
connection for his low back disability in 1975.  He claims to 
have been given erroneous information by a VA employee at 
that time regarding his entitlement to that benefit.  In 
recent statements, he claims that he was informed that he 
needed at least a 50 percent disability evaluation to be 
eligible for RH insurance.  The veteran's claims file is 
devoid of any evidence of his attempt to apply for RH 
insurance prior to July 1998.  Despite his assertions to the 
contrary, there is no indication that he contacted VA in 1975 
regarding his eligibility for this benefit.  Instead, the 
record reflects only that the veteran submitted a notice of 
disagreement with the assignment of a 10 percent disability 
evaluation for his service-connected low back disability in a 
statement dated August 8, 1975.  He subsequently was 
furnished a statement of the case by the RO, but he did not 
timely appeal.  No further correspondence was received by VA 
from the veteran for a number of years.  Absent evidence that 
the veteran submitted a claim (either formal or informal) for 
RH insurance within one year following notification by VA of 
the grant of service connection for the veteran's 
service-connected low back disability in July 1975, the 
veteran's application for RH insurance received in July 1998 
was not timely submitted.  

The Board has also considered the veteran's contentions 
regarding the timeliness of his July 1998 application for RH 
insurance vis-à-vis the grant of an increased rating for his 
service-connected low back disability retroactively to 
December 1992.  However, because service connection had 
already been in effect for this disability, a new eligibility 
period did not begin to toll.  Thus, the increased rating 
more recently 

granted for the veteran's service-connected low back 
disability did not extend the original time frame for the 
veteran's application for RH insurance.  Finally, it should 
be noted that there is no evidence of record that the veteran 
was mentally incompetent during any part of the original one-
year period following notification of the grant of service 
connection for chronic musculoskeletal strain and residuals 
of fracture at L4-L5 in July 1975.  Accordingly, the Board 
finds no reasonable basis upon which to predicate a grant of 
the benefit sought.  


ORDER

Because application was not timely received, the veteran's 
entitlement to RH insurance is denied.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals







